DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11026504. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose a blow-molded tabletop has multiple tall portions, short portions, slope portions, and variation of width along profile of variation of height. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Strong et al. (US20030217676), and further in view of Machande et al. (US20170082238).
As to claim 1. Strong et al. discloses a blow-molded structural panel (see e.g. high strength blow molded plastic structure such as table in Par. 14) comprising: 

    PNG
    media_image1.png
    723
    611
    media_image1.png
    Greyscale

a panel surface(see e.g. table in Fig 2 has a lower flat surface corresponds to the claimed panel); and 
a blow-molded stiffening rib structure formed integrally with and extending outward from the panel surface(see e.g. stiffening rib in Fig 2, table top 12 may include mounting members 148 and securing members 152 that are preferably integrally formed in the table top as part of a unitary, one-piece structure in Par. 50), the stiffening rib structure comprising: 
a first tall portion having a first tall portion height and a first tall portion width(see e.g. stiffening rib has a height and width in Fig 2); 
a second tall portion having a second tall portion height and a second tall portion width(see e.g. plurality of stiffening ribs all have height and width in Fig 2); and 
Strong et al. does not discloses one or more short portions disposed between the first tall portion and the second tall portion, the one or more short portions having a short portion height that is less than the first tall portion height and less than the second tall portion height, and having a short portion width that is greater than the first tall portion width and greater than the second tall portion width.
Machande et al. disclose one or more short portions disposed between the first tall portion and the second tall portion, the one or more short portions having a short portion height that is less than the first tall portion height and less than the second tall portion height, and having a short portion width that is greater than the first tall portion width and greater than the second tall portion width (see e.g. Machande et al. discloses the height of the rib 220 can be varied and comprising tall and short portions, the width of the runner varies along its length, particular variations are coincident with the rib height and thus the columns in Par. 52, Fig 14 shows the . Fig 14 shows tall rib portion has thinner width, and the short rib portion has wider width. Furthermore, Fig 12 shows the undulating/waving or height variation of the rib is repeating and comprise more than one tall portions and short portions. Thus It would have been obvious to one having ordinary skill in the art at the time of the invention to duplicate the tall portions/short portions and wider width at short portions and narrower width at the tall portions, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art [MPEP § 2144.04])

    PNG
    media_image2.png
    508
    762
    media_image2.png
    Greyscale



Both Strong et al. and Machande et al. are analogous in the field of blow molded article that has reinforcement rib that has different height profile, it would have been obvious for a person with ordinary to add additional rib to the panel of Strong et al. wherein the rib comprising tall portions and short portions wherein the tall ribs has corresponding thinner width and short rib has corresponding wider rib as taught by Machande et al. since the variable height rib can allow for better fluid passage during molding and corresponding variable width can ensure an improved structure that is less susceptible to localized buckling of structure as suggested in Par. 52 of Machande et al.. 
As to claim 2. Strong et al. in view of Machande et al. discloses the blow-molded structural panel of claim 1 wherein the stiffening rib structure further comprises: 
a first end portion(see e.g. Fig 2 in Strong et al.); 
a second end portion disposed opposite the first end portion(see e.g. Fig 2 in Strong et al.);; 
a first sloped portion disposed between the first end portion and the first tall portion, the first sloped portion having a height that gradually slopes from adjacent the panel surface to the first tall portion height(see e.g. Fig 2 in Strong et al. Fig 14 of Manchande et al. also has a slope. Furthermore, it is expected for a person with ordinary skills in the art to have slope to connect high portions and low portions of the rib); and 
a second sloped portion disposed between the second tall portion and the second end portion, the second sloped portion having a height that gradually slopes from adjacent the panel surface to the second tall portion height(see e.g. Fig 2 in Strong et al.. Fig 14 of Manchande et al. also has a slope. Furthermore, it is expected for a person with ordinary skills in the art to have slope to connect high portions and low portions of the rib).
As to claim 3. Strong et al. in view of Machande et al. discloses the blow-molded structural panel of claim I wherein the stiffening rib structure further comprises: 
a third tall portion disposed between the first tall portion and the second tall portion, the third tall portion having a third tall portion height and a third tall portion width (see e.g. Machande et al. discloses there are multiple tall portions and low portions in Fig 2, furthermore it would have been obvious for a person with ordinary skills in the art to multiply the wavy/undulating rib substructure at desired location in order to increase the mechanical strength at the desired locations as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art [MPEP § 2144.04]. As the result, there will be also multiple short portions connected with multiple tall portions); and 
the one or more short portions comprising: 
a first short portion disposed between the first tall portion and the third tall portion, the first short portion having a first short portion height that is less than the third tall portion height, and a first short portion width that is greater than the third tall portion width(see e.g. Machande et al. discloses there are multiple tall portions and low portions in Fig 2, furthermore it would have been obvious for a person with ordinary skills in the art to multiply the wavy/undulating rib substructure at desired location in order to increase the mechanical strength at the desired locations as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art [MPEP § 2144.04. As the result, there will be also multiple short portions connected with multiple tall portions); and 
a second short portion disposed between the third tall portion and the second tall portion, the second short portion having a second short portion height that is less than the third tall portion height, and a second short portion width that is greater than the third tall portion width(see e.g. Machande et al. discloses there are multiple tall portions and low portions in Fig 2, furthermore it would have been obvious for a person with ordinary skills in the art to multiply the wavy/undulating rib substructure at desired location in order to increase the mechanical strength at the desired locations as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art [MPEP § 2144.04. As the result, there will be also multiple short portions connected with multiple tall portions).
As to claim 4. Strong et al. in view of Machande et al. discloses the blow-molded tabletop of claim 3, further comprising: 
a third sloped portion disposed between the first tall portion and the first short portion(see e.g. Machande et al. discloses there are multiple tall portions and low portions in Fig 2, furthermore it would have been obvious for a person with ordinary skills in the art to multiply the rib substructure at desired location in order to increase the mechanical strength at the desired locations as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art [MPEP § 2144.04. As the result, there can be multiple of ribs, wherein each ribs can have multiple of tall portions and short portions that are connected by multiple slopes accordingly), and having a width that gradually increases from the first tall portion width to the first short portion width(see Fig 11-12, 14 of Machande et al.), 
a fourth sloped portion disposed between the third tall portion and the first short portion, and having a width that gradually increases from the third tall portion width to the first short portion width(see discussion above), 
a fifth sloped portion disposed between the second tall portion and the second short portion, and having a width that gradually increases from the second tall portion width to the second short portion width(see discussion above), and
 a sixth sloped portion disposed between the third tall portion and the second short portion, and having a width that gradually increases from the third tall portion width to the second short portion width(see discussion above).
As to claim 6. Strong et al. in view of Machande et al. discloses the blow-molded structural panel of claim 1 comprising a portion of a tabletop, wherein the panel surface of the blow-molded structural panel comprises a bottom surface of the tabletop(see e.g. Fig 1 of Strong et al., the other side of the working surface).

Claims 5, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Strong et al. (US20030217676) and Machande et al. (US20170082238), and further in view of Eckert et al. (US20120024219). 
As to claim 5. Strong et al. in view of Machande et al. does not discloses the blow-molded tabletop of claim 4 wherein each of the third, fourth, fifth, and sixth sloped portions are longer than each of the first, second, and third tall portions.
Eckert et al. (US20120024219) discloses projection reinforcement can have a wedge shape, with variable or at least the projections 220 may be wider at one end than at the other.  Where a projection 220 is generally wedge-shaped, a desired wedge angle be employed (FIG. 4).  In at least some embodiments, a wedge angle of less than about 45 degrees may be used. in Par. 36). Eckert et al. further discloses additional projections can have a length, width and height that is designable accordingly to mechanical needs in Par. 40. Fig 7shows the length of the slope rig is longer than the length of the top rib portion. 
Both Strong et al. in view of Machande et al. are analogous in the field of reinforcing rib structure, it would have been obvious for a person with ordinary skills in the art to modify the rib length of the slope portions connecting top portions and short portions of Strong et al. in view of Machande et al. to be long and even longer than the tall portions as taught by Echert et al. because the slopping reinforcing rib is more weight saving than the rib that has long top rib while still keeping reinforcing, rigidity properties. 
As to claim 7. Strong et al. discloses a blow-molded tabletop (see e.g. high strength blow molded plastic structure such as table in Par. 14) comprising: 
a bottom surface (see e.g. Fig 1 of Strong et al., the other side of the working surface); and 
a blow-molded stiffening rib structure formed integrally with and extending outward from the bottom surface (see e.g. stiffening rib in Fig 2, table top 12 may include mounting members 148 and securing members 152 that are preferably integrally formed in the table top as part of a unitary, one-piece structure in Par. 50), the stiffening rib structure comprising: 
a first end portion (see e.g. Fig 2 in Strong et al.); 
a second end portion disposed opposite the first end portion(see e.g. Fig 2 in Strong et al.); 
a first tall portion disposed adjacent the first end portion, the first tall portion having a first tall portion height(see e.g. stiffening rib has a height and width in Fig 2); 
slope (see e.g. Fig 2). 
Strong et al. does not disclose a first sloped portion disposed between the first end portion and the first tall portion, the first sloped portion having a height that gradually slopes from adjacent the bottom surface to the first tall portion height; 
a second tall portion disposed adjacent the second end portion, the second tall portion having a second tall portion height; 
a second sloped portion disposed between the second tall portion and the second end portion, the second sloped portion having a height that gradually slopes from adjacent the bottom surface to the second tall portion height; 
a third tall portion disposed between the first tall portion and the second tall portion, the third tall portion having a third tall portion height; 
a first short portion disposed between the first tall portion and the third tall portion, the first short portion having a first short portion height that is less than the first and third tall portion heights; 
a third sloped portion disposed between the first tall portion and the first short portion, the third sloped portion having a height that gradually slopes from the first tall portion height to the first short portion height; 
a fourth sloped portion disposed between the third tall portion and the first short portion, the fourth sloped portion having a height that gradually slopes from the third tall portion height to the first short portion height; 
a second short portion disposed between the second tall portion and the third tall portion, the second short portion having a second short portion height that is less than the second and third tall portion heights;
a fifth sloped portion disposed between the second tall portion and the second short portion, the fifth sloped portion having a height that gradually slopes from the second tall portion height to the second short portion height; and 
a sixth sloped portion disposed between the third tall portion and the second short portion, the sixth sloped portion having a height that gradually slopes from the third tall portion height to the second short portion height, 
wherein each of the third, fourth, fifth, and sixth sloped portions are longer than each of the first, second, and third tall portions.
Machande et al. discloses the height of the rib 220 can be varied and comprising tall and short portions, the width of the runner varies along its length, particular variations are coincident with the rib height and thus the columns in Par. 52, Fig 14 shows the . Fig 14 shows tall rib portion has thinner width, and the short rib portion has wider width. Furthermore, Fig 12 shows the undulating/waving or height variation of the rib is repeating and comprise more than one tall portions and short portions. Thus It would have been obvious to one having ordinary skill in the art at the time of the invention to duplicate the tall portions/short portions and wider width at short portions and narrower width at the tall portions, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art [MPEP § 2144.04])

    PNG
    media_image2.png
    508
    762
    media_image2.png
    Greyscale



Both Strong et al. and Machande et al. are analogous in the field of blow molded article that has reinforcement rib that has different height profile, it would have been obvious for a person with ordinary to add additional rib to the panel of Strong et al. wherein the rib comprising tall portions and short portions wherein the tall ribs has corresponding thinner width and short rib has corresponding wider rib as taught by Machande et al. since the variable height rib can allow for better fluid passage during molding and corresponding variable width can ensure an improved structure that is less susceptible to localized buckling of structure as suggested in Par. 52 of Machande et al.. 
As the result, the claim limitation of 
“disclose a first sloped portion disposed between the first end portion and the first tall portion, the first sloped portion having a height that gradually slopes from adjacent the bottom surface to the first tall portion height; 
a second tall portion disposed adjacent the second end portion, the second tall portion having a second tall portion height; 
a second sloped portion disposed between the second tall portion and the second end portion, the second sloped portion having a height that gradually slopes from adjacent the bottom surface to the second tall portion height; 
a third tall portion disposed between the first tall portion and the second tall portion, the third tall portion having a third tall portion height; 
a first short portion disposed between the first tall portion and the third tall portion, the first short portion having a first short portion height that is less than the first and third tall portion heights; 
a third sloped portion disposed between the first tall portion and the first short portion, the third sloped portion having a height that gradually slopes from the first tall portion height to the first short portion height; 
a fourth sloped portion disposed between the third tall portion and the first short portion, the fourth sloped portion having a height that gradually slopes from the third tall portion height to the first short portion height; 
a second short portion disposed between the second tall portion and the third tall portion, the second short portion having a second short portion height that is less than the second and third tall portion heights;
a fifth sloped portion disposed between the second tall portion and the second short portion, the fifth sloped portion having a height that gradually slopes from the second tall portion height to the second short portion height; and 
a sixth sloped portion disposed between the third tall portion and the second short portion, the sixth sloped portion having a height that gradually slopes from the third tall portion height to the second short portion height” is met. 
Strong et al. in view of Machande et al does not discloses wherein each of the third, fourth, fifth, and sixth sloped portions are longer than each of the first, second, and third tall portions.
Eckert et al. (US20120024219) discloses projection reinforcement can have a wedge shape, with variable or at least the projections 220 may be wider at one end than at the other.  Where a projection 220 is generally wedge-shaped, a desired wedge angle be employed (FIG. 4).  In at least some embodiments, a wedge angle of less than about 45 degrees may be used. in Par. 36). Eckert et al. further discloses additional projections can have a length, width and height that is designable accordingly to mechanical needs in Par. 40. Fig 7shows the length of the slope rig is longer than the length of the top rib portion. 
Both Strong et al. in view of Machande et al. are analogous in the field of reinforcing rib structure, it would have been obvious for a person with ordinary skills in the art to modify the rib length of the slope portions connecting top portions and short portions of Strong et al. in view of Machande et al. to be long and even longer than the tall portions as taught by Echert et al. because the slopping reinforcing rib is more weight saving than the rib that has long top rib while still keeping reinforcing, rigidity properties. 
As to claim 8. Strong et al. in view of Machande et al. and Echert et al. discloses the blow-molded tabletop of claim 7 wherein each of the first and second short portions are wider than each of the first, second, and third tall portions (see Fig 11-12, 14 of Machande et al.).
As to claim 9. Strong et al. in view of Machande et al. and Echert et al. discloses blow-molded tabletop of claim 8 wherein 
the third sloped portion has a width that gradually increases from a width of the first tall portion to a width of the first short portion(see Fig 11-12, 14 of Machande et al.), 
the fourth sloped portion has a width that gradually increases from a width of the third tall portion to a width of the first short portion(see Fig 11-12, 14 of Machande et al.), 
the fifth sloped portion has a width that gradually increases from a width of the second tall portion to a width of the second short portion(see Fig 11-12, 14 of Machande et al.), and 
the sixth sloped portion has a width that gradually increases from a width of the third tall portion to a width of the second short portion(see Fig 11-12, 14 of Machande et al.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Glover et al. (US20020092445)
Trimble et al. (US20110253015)
Huffman et al. (US20050205437)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/Examiner, Art Unit 1783